504 So. 2d 814 (1987)
Stephen McNAMARA and Bonnie McNamara, Appellants,
v.
BRADLEY REALTY, INC., a Florida Corporation, Appellee.
No. 4-86-0372.
District Court of Appeal of Florida, Fourth District.
April 8, 1987.
*815 David J. Weiss and Terry Beth Moldoff of Parillo, Weiss & Moss, Miami, for appellants.
Rodger L. Spink, Hollywood, for appellee.
PER CURIAM.
We reverse the trial court's order, striking the defendants' pleadings and entering a final judgment against them. The facts do not support the severest sanctions because of the absence of extreme circumstances. The defendants last nonattendance at scheduled depositions was occasioned by attendance elsewhere; namely, upon an ill parent in South Africa; and although there was evidence of frustration or delay  which would justify lesser sanctions  the case had not yet been set for trial. See Wallraff v. T.G.I. Friday's, Inc., 490 So. 2d 50 (Fla. 1986); Santuso v. McGrath & Associates, Inc., 385 So. 2d 112 (Fla. 3d DCA 1980); Anderson v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 434 So. 2d 43 (Fla. 1st DCA 1983); and United Services Automobile Association v. Strasser, 492 So. 2d 399 (Fla. 4th DCA 1986). See also Stoner v. Verkaden, 493 So. 2d 1126, 1127 (Fla. 4th DCA 1986) (order imposing sanctions under Rule 1.380 must recite that party's failure to submit to discovery was willful). The order here did not contain such findings required by Stoner.
GLICKSTEIN and GUNTHER, JJ., and GOLDMAN, MURRAY, Associate Judge, concur.